Case 20-14149-mdc       Doc 22    Filed 02/26/21 Entered 02/26/21 17:47:51            Desc Main
                                  Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Joshua T Duffy,                :
                    Debtor            :
____________________________________:
                                      :             Chapter 13
Emily Duffy,                          :             No.: 20-14149-mdc
                    Movant            :
              v.                      :
                                      :
Joshua T Duffy,                       :
                    Respondent/Debtor :

               OBJECTION OF EMILY DUFFY TO CONFIRMATION OF
               DEBTOR’S CHAPTER 13 PLAN OF REORGANIZATION

       Emily Duffy (“Movant”), by and through her Counsel at Ross, Quinn & Ploppert, P.C.,

hereby objects to the confirmation of Debtor’s Chapter 13 Plan, and in support thereof, avers as

follows:

                                           BACKGROUND

   1. Debtor Joshua Duffy filed a voluntary petition for relief under Chapter 13 of Title 11,

United States Code, on October 19, 2020.

   2. On August 9, 2018, prior to the bankruptcy case, Movant Emily Duffy filed a divorce

action in the Montgomery County Court of Common Pleas against Joshua Duffy. The case is

docketed at 2018-19943.

   3. On July 29, 2019, an agreed upon property settlement agreement was read into the record

by Master Gordon M. Mair.

   4. Among the obligations of the Parties, the record reflects that “….Joshua Duffy shall be

responsible for payment of all student loan debt titled in his name, whether cosigned by Emily

Duffy or not, and shall indemnify and hold Emily Duffy harmless therefrom.”

                                                1
Case 20-14149-mdc         Doc 22    Filed 02/26/21 Entered 02/26/21 17:47:51           Desc Main
                                    Document     Page 2 of 3



   5. Furthermore, the record reflects that the property settlement agreement states that

“….Should Joshua Duffy be in default of any such student loan debt payment in excess of five

days from the due date, the parties acknowledge that Emily Duffy shall have the right to file a

petition for contempt with the Court.” See Exhibit “A” for Relevant Portion of the Transcript

   6. On August 28, 2019, the divorce decree was entered.



                                      RELIEF REQUESTED

   7. Debtor’s proposed Chapter 13 Plan pays a pro rata distribution to allowed unsecured

claims.

   8. Movant Emily Duffy is a co-debtor on student loan claim nos. 1, 6, 7, 8, and 9, totaling

$29,960.76.

   9. Movant has been notified she is now in default of her student loan obligations and has

derogatory information upon her credit report as a consequence.

   10. Debtor’s proposed plan pays a small dividend to the claims and violates the property

settlement agreement.

   11. Debtor’s proposed plan clearly puts Debtor in arrears on the student loans and Emily

Duffy shall have the right to file a petition for contempt..

   12. Moreover, Debtor’s proposed plan deprives Debtor’s children of precious financial

resources if Emily Duffy has no choice but to pay the joint student loan debt monthly in order to

preserve her credit due to Debtor’s pro rata plan merely paying a small sum to claims 1, 6, 7, 8,

and 9.

   WHEREFORE, Emily Duffy respectfully requests that confirmation of the Debtor’s Plan be

denied, and for such other relief as this Court deems appropriate.



                                                  2
Case 20-14149-mdc     Doc 22   Filed 02/26/21 Entered 02/26/21 17:47:51          Desc Main
                               Document     Page 3 of 3




                                       ROSS, QUINN & PLOPPERT, P.C.


                                       BY:    /s/ Joseph Quinn___________
                                              Joseph Quinn, Esquire
                                              Attorney I.D. No. 307467
                                              192 S. Hanover Street, Suite 101
                                              Pottstown, PA 19464
                                              T: (610) 323-5300
                                              F: (610) 323-6081
                                              JQuinn@rqplaw.com
Date: February 26, 2021




                                          3
